IN THE COURT OF APPEALS OF IOWA

                                   No. 20-0166
                              Filed February 3, 2021


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

AUSTIN MICHAEL BRUCKNER,
     Defendant-Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Clinton County, Tamra J. Roberts,

Judge, (sentencing) and Phillip J. Tabor, District Associate Judge, (trial).



       Austin Bruckner appeals his conviction for serious-misdemeanor eluding,

claiming there was insufficient evidence to convict. AFFIRMED AND REMANDED

FOR ENTRY OF NUNC PRO TUNC ORDER.



       Zeke R. McCartney of Reynolds & Kenline, L.L.P., Dubuque, for appellant.

       Thomas J. Miller, Attorney General, and Thomas J. Ogden, Assistant

Attorney General, for appellee.



       Considered by Bower, C.J., and Vaitheswaran and Greer, JJ. Tabor, J.,

takes no part.
                                          2


GREER, Judge.

       Austin Bruckner appeals his conviction for eluding, in violation of Iowa Code

section 321.279(1) (2019). Bruckner was charged with driving while barred (count

I) and eluding under section 321.279(2) (count II).1 He took the case to a jury trial,

and the jury acquitted Bruckner of driving while barred. As for count II, the jury

found Bruckner guilty of the lesser included offense of eluding under 321.279(1).2

       On appeal, Bruckner asserts the jury lacked substantial evidence to convict

him of eluding because the State failed to prove he “willfully” eluded under section

321.279(1). Alternatively, he argues that if we find substantial evidence supports

the conviction, Bruckner challenges a defect in the sentencing order. Both parties

agree the sentencing order incorrectly stated Bruckner was convicted of

aggravated-misdemeanor eluding under section 321.279(2) rather than serious-

misdemeanor eluding under section 321.279(1). Bruckner asks his conviction be

reversed and remanded for sentencing, while the State asserts an order nunc pro

tunc is the appropriate remedy.




1 Iowa Code section 321.279(2) states:
        The driver of a motor vehicle commits an aggravated misdemeanor
        if the driver willfully fails to bring the motor vehicle to a stop or
        otherwise eludes or attempts to elude a marked official law
        enforcement vehicle . . . driven by a uniformed peace officer after
        being given a visual and audible signal . . . and in doing so exceeds
        the speed limit by twenty-five miles per hour or more.
2 Iowa Code section 321.279(1) is a serious misdemeanor offense for eluding and

is a lesser included offense of 321.279(2). Unlike section 321.279(2), section
321.279(1) does not contain an element that the driver exceeded the speed limit
while willfully failing to stop or eluding.
                                          3


Factual Background and Proceedings.

        Deputy Clayton Rabe of the Clinton County Sheriff’s Department was

driving westbound in a marked patrol car on the four-lane portion of Highway 30

when he spotted a bright orange vehicle heading eastbound at a high rate of

speed. Deputy Rabe activated the patrol car’s radar and clocked the vehicle at

eighty-seven miles per hour (mph) in a sixty-five mph zone. As Deputy Rabe

turned his vehicle to pursue, he again activated the radar and clocked the same

vehicle at an increased speed of 111 mph. Deputy Rabe later explained:

        I start heading eastbound. I was picking up speed, and I could just
        barely see this orange vehicle. At the time I thought it was . . . an
        orange MINI Cooper style vehicle.[3] But it had its top down—had the
        convertible top down . . . it was so fast when it went past me. So I’m
        headed eastbound and the vehicle makes a very sharp left-hand turn
        to head north on South 54th Street which is gravel.

Now with his patrol lights on, Deputy Rabe followed the vehicle onto the gravel

road, driving at speeds between fifty-five and sixty-five mph. By the time he turned

onto the gravel road, Deputy Rabe estimated the vehicle was “probably an eighth

to a quarter mile” ahead moving fast. Deputy Rabe activated his patrol car’s siren

but was losing ground and could only see the dust trail left by the vehicle. After a

minute or so into the chase, Deputy Rabe saw the vehicle turn right and head

eastbound. The vehicle was now “a quarter to a half” mile ahead of the squad car.

        After losing sight of the vehicle, Deputy Rabe continued to travel in what he

believed was the general direction of the vehicle when he received a call from the

dispatch center reporting that a vehicle had crashed. When he arrived on the crash

scene, he encountered the driver—Bruckner—and a female passenger sitting on


3   Bruckner drove an orange Volkswagen Beetle with a convertible top.
                                        4


a hillside near a private road. From photographs taken at the scene, it was

apparent the vehicle skidded off the road and smashed into a tree located on a

private property. Deputy Rabe asked Bruckner why he was speeding; Bruckner

replied he “didn’t want to stop for the speeding ticket.” Bruckner was arrested and

taken into custody for eluding.

       After providing the previous description of events at the jury trial, during

cross-examination, Deputy Rabe confirmed he could not clearly see the vehicle

after it turned onto the gravel road. Because he could not see Bruckner’s vehicle

on the gravel road ahead of him due to the dust trail, Deputy Rabe admitted it was

possible Bruckner may not have been able to see his marked patrol car pursuing

him on that gravel road.

       At trial, Bruckner did not testify but did call one witness.     Bruckner’s

passenger, Taylor Wiersema, a family friend, testified for the defense. Wiersema

would sometimes hire Bruckner to take her places in his vehicle. Such was the

case on the day of the incident. Bruckner was taking Wiersema to Clinton so she

could sell baby clothes. Wiersema denied ever seeing a Clinton County squad car

as she rode with Bruckner heading eastbound on Highway 30 toward Clinton. She

testified she was not surprised when Bruckner turned onto the gravel road because

it was “[Bruckner’s] typical route.” As the passenger, Wiersema claimed she was

not monitoring Bruckner’s speed. At no time did Wiersema admit seeing the squad

car, seeing any emergency lights, or hearing any sirens. She established that

Bruckner’s convertible had the top down and they were “blasting” loud music.

When asked how the crash occurred, Wiersema said, “I just know that [Bruckner]

said that there’s a cat, so he swerved and missed the cat.”
                                         5


       Following testimony from the State’s witnesses, Bruckner moved for a

judgment of acquittal on both the driving-while-barred and eluding charges. The

court denied the motions. After deliberations, the jury returned a verdict finding

Bruckner not guilty of count I, driving while barred, but guilty of a lesser included

eluding offense in count II under Iowa Code section 321.279(1).           The court

sentenced Bruckner to ninety days in jail with sixty days suspended, imposed a

fine of $315, and placed him on probation for a period of one year.

Sufficiency of Evidence Claim.

       To begin, Bruckner challenges his conviction, claiming the jury lacked

sufficient evidence to find he willfully eluded police. At the close of the State’s

case, Bruckner moved for a judgment of acquittal, alleging the State “has failed to

prove their case with respect to driving while barred and eluding.” Bruckner did

not target any specific grounds in the motion.

       “To preserve error on a claim of insufficient evidence for appellate review in

a criminal case, the defendant must make a motion for judgment of acquittal at trial

that identifies the specific grounds raised on appeal.” State v. Truesdell, 679

N.W.2d 611, 615 (Iowa 2004) (citation omitted). “Error is not preserved on a

sufficiency of the evidence claim where counsel has failed to make a motion for

judgment of acquittal specifying the elements of the charge being challenged.”

State v. Vansickle, No. 14-1991, 2016 WL 531066, at *1 (Iowa Ct. App. Feb. 10,

2016) (citation omitted) (holding that a broad motion asserting failure to meet the

prima facie case for any of the offenses failed to preserve error on the insufficient

evidence claim that the defendant was not the driver). The State argues that

Bruckner’s motion for judgment of acquittal did not specify what element of the
                                          6


eluding charge he was challenging, and, as a result, error was not preserved on

his sufficiency of the evidence challenge.

       Bruckner claims error was preserved relying on an exception to our normal

error preservation rules “when the record indicates the grounds for the motion were

obvious and understood by the trial court and counsel.” State v. Williams, 695

N.W.2d 24, 27 (2005). We agree with the State that Bruckner did not specifically

challenge the “willful” element of eluding in his motion for judgment of acquittal.

And while we cannot say it was “obvious” and “understood” by the court that

Bruckner was challenging the willful element of eluding in his motion, his case was

built around the theory that Bruckner had no idea the deputy was in pursuit. So

giving Bruckner the benefit of the doubt, we conclude error was preserved. Still,

his sufficiency of the evidence claim fails on the merits.

       When presented with a motion for acquittal, the standard is to view the

evidence in the light most favorable to the State drawing “all fair and reasonable

inferences from it and taking all the evidence into consideration, both direct and

circumstantial.” See State v. Schlitter, 881 N.W.2d 380, 389 (Iowa 2016) (citation

omitted). The evidence must be sufficient to convince a rational fact finder that the

defendant is guilty beyond a reasonable doubt. State v. Shanahan, 712 N.W.2d

121, 134 (Iowa 2006). With those concepts in mind, a jury could find sufficient

evidence to convict Bruckner of eluding under section 321.279(1). First, a jury

could believe Deputy Rabe’s testimony that Bruckner admitted he knew the Deputy

Rabe was in pursuit and fled to avoid a speeding ticket. Next, Bruckner’s actions

in substantially increasing his speed after the pursuit began and his sudden turn

onto a gravel road support a finding he intended to elude. Finally, his route on the
                                            7


gravel road, which did not track the stated trip purpose, also could provide

evidence of an attempt to elude the authorities. Although the passenger said she

did not see or hear the deputy, there was no testimony about whether Bruckner

heard or saw the vehicle. Likewise, she was a family friend, and the jury was free

to discount her credibility. See State v. Wilson, 878 N.W.2d 203, 217, n.7 (Iowa

2016) (“When a defendant offers an alternate explanation for his or her evasive

conduct, it is up to the jury to decide whether to credit it.”)

       We find there was substantial evidence to support the conviction of eluding

under 321.279(1).

Sentencing Error.

       On this final issue, there is some agreement.              Both parties agree the

sentencing order incorrectly stated Bruckner was convicted of aggravated-

misdemeanor eluding under Iowa Code section 321.279(2) rather than serious-

misdemeanor eluding under Iowa Code section 321.279(1). This mistake appears

to have been a clerical error as the court only referenced the charge at sentencing

as a serious misdemeanor. “An error is clerical in nature if it is not the product of

judicial reasoning and determination.” State v. Hess, 533 N.W.2d 525, 527 (Iowa

1995) (citation omitted). If a clerical error leads to an incorrect sentencing order,

we review the matter for correction of errors at law. Id.

       Bruckner concedes that despite the error in the sentencing order, his

sentence was based on the correct serious-misdemeanor charge. As Bruckner

stated in his brief: “It does appear the court intended to impose the correct

judgment, because the fine . . . aligns with a serious misdemeanor conviction.” Yet

he urges “the level of conviction should be corrected” by reversing his sentence
                                          8


and remanding for sentencing. Contrary to that plan, the State proposes we simply

direct the trial court to enter a nunc pro tunc order correcting the Iowa Code section

cited in the sentencing order.

          The State’s proposal is the correct route and fosters judicial economy.

“When the record unambiguously reflects that a clerical error has occurred, we will

direct the district court to enter a nunc pro tunc order to the correct the judgment

entry.”    Id.   Thus, we affirm Bruckner’s sentence and conviction for serious

misdemeanor eluding and direct the district court to enter a nunc pro tunc order to

correct the sentencing order to reflect the correct statute for serious-misdemeanor

eluding on remand.

          AFFIRMED AND REMANDED FOR ENTRY OF NUNC PRO TUNC

ORDER.